 



EXHIBIT 10(Y)

                             Shares   Date of Grant: January 2, 2007            
   

RESTRICTED STOCK AWARD
CLIFF VESTING AWARDS
2004 OMNIBUS STOCK AND INCENTIVE PLAN
FOR DENBURY RESOURCES INC.
     RESTRICTED STOCK AWARD (“Award”) made effective January 2, 2007 (“Date of
Grant”) between Denbury Resources Inc. (the “Company”) and                     
(“Holder”).
     WHEREAS, the Company desires to grant to the Holder                     
Restricted Shares under and for the purposes of the 2004 Omnibus Stock and
Incentive Plan for Denbury Resources Inc. (the “Plan”);
     WHEREAS, in accordance with the provisions of Section 16(d) of the Plan,
the Restricted Shares will be issued by the Company in the Holder’s name and be
issued and outstanding for all purposes (except as provided below or in the
Plan) but held by the Company (together with the stock power set forth below)
until such time as such Restricted Shares are Vested by reason of the lapse of
the applicable Restrictions, after which time the Company shall make delivery of
the Vested Shares (but not Retained Vested Shares, as described in Section 5) to
Holder; and
     WHEREAS, the Company and Holder understand and agree that this Award is in
all respects subject to the terms, definitions and provisions of the Plan, and
all of which are incorporated herein by reference, except to the extent
otherwise expressly provided in this Award.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties agree as
follows:
1. Restricted Share Award. The Company hereby sells, transfers, assigns and
delivers to the Holder an aggregate of                      Restricted Shares
(“Award Restricted Shares”) on the terms and conditions set forth in the Plan
and supplemented in this Award, including, without limitation, the restrictions
more specifically set forth in Section 2 below, subject only to Holder’s
execution of this Award agreement.
2. Vesting of Award Restricted Shares. The Restrictions on the Award Restricted
Shares shall lapse (Award Restricted Shares with respect to which Restrictions
have lapsed being herein referred to as “Vested Shares”) and become
non-forfeitable on the occurrence of the earliest of the dates (“Vesting Date”)
set forth in (a) through (e) immediately below:

A - 1



--------------------------------------------------------------------------------



 



  (a)   March 31, 2010     (b)   the date of Holder’s death or Disability;    
(c)   the date of a Change in Control;     (d)   the date of a Post-Separation
Change in Control;     (e)   the date of Holder’s Separation if such Separation
occurs after Holder’s Retirement Vesting Date.

     For purposes of this Award, the term “Post-Separation Change in Control”
means a Change in Control which follows the Holder’s Separation, but results
from the Commencement of a Change in Control that occurs prior to the Holder’s
Separation. For all purposes of this Award, the term “Commencement of a Change
in Control” shall mean the date on which any material action, including without
limitation through a written offer, open-market bid, corporate action, proxy
solicitation or otherwise, is taken by a “person” (as defined in Section 13(d)
or Section 14(d)(2) of the 1934 Act), or a “group” (as defined in
Section 13(d)(3) of the 1934 Act), or their affiliates, to commence efforts
that, within 12 months after the date of such material action, leads to a Change
in Control as defined in Section 2(h)(2), (3) or (4) of the Plan involving such
person, group, or their affiliates.
3. Restrictions — Forfeiture of Award Restricted Shares. The Award Restricted
Shares are subject to the Restriction that, except as provided in the following
sentence, all rights of Holder to any Award Restricted Shares which have not
become Vested Shares automatically, and without notice, shall terminate and
shall be permanently forfeited on the date of Holder’s Separation. The exception
referred to in the preceeding sentence is that, if there is a Post-Separation
Change in Control, the previously forfeited Award Restricted Shares shall be
reinstated as Vested Shares and, for all purposes of this Award, Holder will be
deemed to have Separated on the day after such Post-Separation Change in
Control.
4. Withholding. On the date Award Restricted Shares become Vested Shares, the
minimum withholding required to be made by the Company shall be paid by Holder
to the Administrator in cash, or by delivery of Shares, which Shares may be in
whole or in part Vested Shares, based on the Fair Market Value of such Shares on
the date of delivery. The Holder, in his sole discretion, may direct that the
Company withhold at any rate which is in excess of the minimum withholding rate
described in the preceding sentence, but not in excess of the highest
incremental tax rate for Holder, and such additional directed withholding will
be made in the same manner as described in the preceding sentence except that no
portion of such additional directed withholding may be paid in Shares which have
not Vested, or which have not been purchased and held by Holder for, at least
six (6) months prior to the date of delivery.
5. Issuance of Shares. Without limitation, Holder shall have all of the rights
and privileges of an owner of the Award Restricted Shares (including voting
rights) except

A - 2



--------------------------------------------------------------------------------



 



that Holder shall not be entitled to delivery of the certificates evidencing any
of the Shares unless and until they become Vested Shares, nor shall Holder be
entitled to receive Restricted Share Distributions (i.e. dividends) unless and
until Holder is entitled either (i) to receive the certificates for the related
Vested Shares, or (ii) such Award Restricted Shares become Retained Vested
Shares, as defined below. Notwithstanding the foregoing, as soon as reasonably
possible after the date Award Restricted Shares become Vested Shares, the
Administrator shall deliver to the Holder two-thirds (66 2/3%) of such Vested
Shares (reduced by the number of Vested Shares delivered to the Administrator to
pay required withholding under Section 4 above), and shall retain the other
one-third (33 1/3%) of the Vested Shares (“Retained Vested Shares”) in escrow
until the date of Holder’s Separation, and as soon as reasonably possible after
such Separation, shall deliver all such Retained Vested Shares to Holder. During
the period in which the Company holds the Retained Vested Shares, Holder is
entitled to receive what would be Restricted Share Distributions if Holder was
in possession of such Retained Vested Shares, except Holder shall not be
entitled to receive a Restricted Share Distribution made in the form of Shares,
but rather such Shares will be retained by the Company as additional Retained
Vested Shares.
7. No Transfers Permitted. The rights under this Award are not transferable by
the Holder otherwise than by will or the laws of descent and distribution, and
so long as Holder lives, only Holder or his or her guardian or legal
representative shall have the right to receive and retain Vested Shares.
8. No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon the Holder any right with respect to continuation of employment by
the Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.
9. Governing Law. without limitation, This Award shall be construed and enforced
in accordance with and governed by the laws of delaware.
10. Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto.
11. Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.
     IN WITNESS WHEREOF, the Company has caused these presents to be executed on
its behalf and its corporate seal to be affixed hereto by its duly authorized
representative and the Holder has hereunto set his or her hand and seal, all on
the day and year first above written.

A - 3



--------------------------------------------------------------------------------



 



     Dated as of this 2nd day of January, 2007.

              DENBURY RESOURCES INC.
    By:           Gareth Roberts        President and CEO     

                  By:           Phil Rykhoek        Sr. VP, CFO and Secretary   
 

A - 4



--------------------------------------------------------------------------------



 



Assignment Separate From Certificate
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto Denbury Resources Inc. the                      Shares subject to this
Award, standing in the undersigned’s name on the books of said Denbury Resources
Inc., represented by Certificate No.                      herewith and do hereby
irrevocably constitute and appoint the corporate secretary of Denbury Resources
Inc. as attorney to transfer the said stock on the books of Denbury Resources
Inc. with full power of substitution in the premises.

                 
 
  Dated            
 
               
 
               
 
               
 
              Holder

ACKNOWLEDGMENT
     The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Plan, (iii) my opportunity to discuss this Award with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Award and the Plan, and (v) my understanding that, by my signature below, I
am agreeing to be bound by all of the terms and provisions of this Award and the
Plan.
     Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Plan, or Award, or both) of the
Administrator upon any questions arising under the Plan, or this Award, or both.
     Dated as of this                      day of                     , 200___.

     
 
   
 
  Holder

A - 5